Title: To Thomas Jefferson from Thomas Leiper, 26 November 1800
From: Leiper, Thomas
To: Jefferson, Thomas



Dear Sir
Philada. Novr. 26th. 1800

Inclosed is a copy of a letter I sent you by Post on the 9th Ult: in answer to yours of the 26th of Septr. and the post following I sent you a Note informing I had wrote you an answer to your letter of the 26th and in that beged leave to refer—Since have had no answer and from that circumstance conclude my letters to you or yours to me have miscarried is the reason I again write you on the subject—Notwithstanding the News from France which I believe to be true and the effect the papers say it had on the price of Tobacco at Petersburg I will not give more for your Tobacco than six Dollars per Cwt. delivered here this fall for I expect Tobacco will be chapper in the Spring—My opinion is founded on the Large Quantity of Tobacco on the Continent and the want of Funds to purchase it—I am with much esteem Dear Sir Your most Obedient St.

Thomas Leiper

 